DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  the computer application is “configured to” perform various steps. Thus the previous of “to” in a lot of places is unnecessary. Also roughly in the middle of the claim “receiving” should be changed to “receive”.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-14 of U.S. Patent No. 11138589 B2 in view of Randolph-Wall (US 20070051797 A1)
Regarding claim 21, the patented claim 1 discloses all the subject matter of the instant claim 21 except for:
1) the payment credential acceptance capability indicating accepting of a merchant specific account number
2) the executing of the transaction using the selected electronic payment credential utilizing a merchant-specific account number

However Randolph-Wall discloses a single case card number with restrictions based on a plurality of merchants, or an expiration date (paragraph 90). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by restricting use of single use account numbers to merchants and based on time by using the credential capability messaging. The motivation for the combination is to control how funds are spent. 

Claims 22-26 are rejected based on the same modification to claim 21 applied to the patented claims 2-4, 6, 5.

Claim 27 is rejected based on the modification made to claim 21. Randolph-Wall as applied restricts based on an expiration date.

Claim 28 is rejected for the same reason as claim 21. If a merchant specific account number is a payment credential for a payment account, it can be considered to be specific to that account.

Claim 29 is rejected for the same reasons as claim 21. The incorporation of Randolph-Wall addresses a plurality of merchants and an expiration date. As written the claim requires an expiration date and/or a CVV. Randolph-Wall as incorporated discloses an expiration date.

Claims 30-37 are rejected for the same reasons as above but applied to patented claims 9-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ngo (US 20220019995 A1) discloses a mobile wallet payment platform. Reese (US 20200167775 A1) discloses a POS platform supporting different types of payment credentials. Li (US 20190354980 A1) a mobile payment platform for verifying credentials. Chen (US 9852410 B1) discloses a platform for dynamically configuring cerification information at POS devices. Peyton (US 20160307184 A1) discloses a  mobile wallet system that provisions payment credentials for mobile devices. Giles (US 20160092858 A1) discloses recommending a specific payment credential based on merchant information. Radu (US 20160092878 A1) discloses a mobile wallet system for supporting payment types. Douglas (US 20140278965 A1) discloses a system supporting multiple payment types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687